TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-21-00087-CV



                                   Adrianne James, Appellant

                                                 v.

                        Javier Lascar and Brittany Peacock, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
      NO. C-1-CV-20-005714, THE HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This is an appeal from a forcible-detainer action.           Pursuant to Marshall

v. Housing Authority of City of San Antonio, 198 S.W.3d 782, 787 (Tex. 2006), a court of

appeals only maintains jurisdiction over an appeal of a forcible detainer action if there remains a

live controversy between the parties over the right to “current, actual possession” of the property.

The Court was unable to determine, based on its review of the record, whether it could exercise

jurisdiction over this appeal. Accordingly, on January 19, 2022, the Court asked Appellant to

respond and explain how this Court may exercise jurisdiction over the cause. In addition, we

cautioned that failure to timely respond might result in dismissal of this appeal. Appellant’s

response was due on January 31, 2022. To date, Appellant has not filed a response. We

therefore dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c) (allowing

dismissal for failure to comply with any notice requesting a response); Ugarte v. Eureka
Holdings Acquisitions, LP, No. 03-20-00083-CV, 2021 WL 2064902, at *1 (Tex. App.—Austin

May 21, 2021, no pet.) (mem. op.) (dismissing forcible-detainer appeal where appellant failed to

respond to notice requesting clarification of basis of jurisdiction).




                                               __________________________________________
                                               Edward Smith, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Dismissed for Want of Prosecution

Filed: March 1, 2022




                                                  2